Citation Nr: 1528248	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-08 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral upper extremity neuropathy.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2012 substantive appeal, the Veteran requested a Board hearing.  He was scheduled for such in June 2015; however, he cancelled this request.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends he has neuropathy in his upper extremities due to exposure to herbicides in service or alternatively, due to his service-connected diabetes mellitus.  The record shows conflicting evidence as to whether the Veteran has a current diagnosis of neuropathy in the upper extremities.  Notably, June 2008 private treatment records note an assessment of peripheral neuropathy and indicate that nerve conduction studies revealed axonal sensory neuropathy.  Further, a February 2009 prescription note indicates a diagnosis of diabetes with neuropathy and a November 2011 private treatment record notes a history of diabetes mellitus with peripheral neuropathy.  Additionally, on September 2009 VA diabetes mellitus examination, the examiner noted a diagnosis of bilateral polyneuropathy but then stated that there are no objective findings to support a diagnosis at this time and that physical examination findings were not consistent with a diagnosis of diabetic polyneuropathy.  Finally, on June 2012 diabetic sensory-motor peripheral neuropathy examination, the presence of lower extremity neuropathy was shown, but the examiner stated that despite the Veteran's subjective complaints of tingling and numbness at the distal fingertips, there was no objective evidence of upper extremity diabetic peripheral neuropathy.  Accordingly, the Board finds that another VA examination to clarify whether there is a current diagnosis of neuropathy (and if so, whether such is related to the Veteran's presumed inservice exposure to herbicides or to his service-connected diabetes mellitus) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records related to the Veteran's neuropathy.

2.  Arrange for a VA examination to determine if the Veteran is currently diagnosed with upper extremity neuropathy.  It is imperative that the record be made available to the provider for review.  After an examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a diagnosis of neuropathy of the upper extremities?  The examiner should discuss the conflicting evidence noted above (i.e. June 2008 private record, February 2009 prescription note, November 2011 private record, September 2009 VA record, and June 2012 VA record).  Specifically, if the examiner finds that a diagnosis of neuropathy in the upper extremities is not found, he/she should reconcile this finding with the evidence noted above suggesting that neuropathy is present.

(b)  If upper extremity neuropathy is diagnosed, is it at least as likely as not (a 50% or greater probability) that (i) the disability is of the early-onset type (for which the VA recognizes an etiological relationship to herbicide exposure exists); or if not, (ii) it is related to the presumed in-service herbicide exposure therein?

Note - The Veteran is shown to have served in Vietnam and is thus presumed to have been exposed to herbicides in service.

(c)  If the neuropathy is found to not be the early onset type, or related to herbicide exposure in service, is it at least as likely as not (a 50% or greater probability) that such is otherwise related to the Veteran's service? 

(d)  Is it at least as likely as not (a 50% or greater probability) that any upper extremity neuropathy was caused or aggravated by (i.e., chronically increased in severity due to) his service-connected diabetes mellitus?

A complete rationale for all opinions expressed should be provided.

3.  After the above development is completed and any other development that may be warranted, readjudicate the claim for service connection for bilateral upper extremity neuropathy.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




